Title: To John Adams from Henry Marchant, 1 January 1793
From: Marchant, Henry
To: Adams, John



Dear and Respected Sir,
Newport Jany. 1. 1793—

I give you joy of the Season; and I sincerely congratulate you and our dear Country in the support of Government and the plans that have been pursuing for the honor and political Œconomy of it, witnessed by the late Election, not only of the President and Vice President, but of the Representatives and Senators of Congress. A few Persons may make the presses groan and sweat,—may dispense much scandal, and make an appearance of almost general discontent.—If there was for a time even in New England too much silence, and the appearance of ingratitude—It was a silence of Contempt—a Brown, a Muskoe and even a Finly in such a Cause were beneath the Dignitorial Notice of an enlightened people;—and who unlike the Boors of Russia,—have Feelings—That Rivalship you early forsaw; and the Burst which threatened, have indeed been conspicuous.—but they were Bubbles burst,—and have evidenced the folly as well as the basery, and turpitude of the malicious Winds which blew them.  The noise and the sound thereof have passed away;—They are dispersed, and but for the punishment of the authors should be forgotten.
We have tried Our pumps.—the ship is tight and trim—her second suit of Sails and Rigging of the same good kind of American Federal materials are set;—She is under way, and looks up well. She has the Cheers of Her Owners, and the World for her admirers—
The funding system,—however it might rub and scratch at first wearing, grows more easy,—more popular every day.—As Temptations to fraud and Vice Subside, as the means to industry and virtue are provided, and as safety to the Rights and Property of the Citizens are perceived and enjoyed;—Murmurs and Clamors will find but a few turbulent, disconcerted, malicious envious Souls to nourish them; and they will die in their own rancorous Bosoms.
I have been guilty of a want of Duty; as I have been in your Debt ever since the receipt of yours of the 3d. of march last. I was in hopes your Return from Congress would have been thro’ the Sound. I did promise myself after being disappointed of this, a Journey to Boston, and to have seen you there, or at your Seat,—but by various Incidents I was prevented.—Well Mrs. Adams will certainly come on this Time thro’ Rhode Island.—But as I found your journey put off till later,—till a Passage by Water might have been rather disagreeable. I then concluded I would not write however, till I could say Rhode Island was grateful, New England truly Federal,—and (as I ever had faith to believe) America stedfast to first Her first principles, Her first and surest Friends and Patriots.
From the political Principles of the two first of our Electors,—hopes were concieved by the Opposition, especially at New York, that we should be equally divided. A few of us at Newport considered, whether it was safest to oppose the two first who we knew would be Candidates, and thereby if unsuccessful fasten them against us, or win thereby giving Way to their Wishes—Fully convinced that my old friend Col. Geo: Champlain of this Town would be appointed,—I was persuaded from the Esteem He is held in by all Parties, and from his Manner and Address, that he would be able to turn the doubting or hessitating minds, if there should be such in the appointment.—Against some Opinions it was agreed to have no Opposition, to their Appointment, if none was made, as we were confident there would not be, to Col. Champlain and Govr. Greene.—You must recollect Him as Govr. of this state for years during the War.—with Col. Champlain I waded thro’ our political troubles from 1784 till our adoption of the present Constitution, and He still continues a most industrious patriotick member of our Genl. Assembly, a Merchant of established Character,—No Man more independent and disinterested, And On We mean sooner or later to persuade to  Congress.
All things turn out to our Wishes.—We since learn from New York, that they had the fullest Expectations, at least of two of our Electors.—New England has given a deadly, and I think mortal Stroke to the present Junto.—Let us continue Wise, firm, vigilant and Virtuous.—and "commune together," I say my friend.—The People will not suffer you, "to retire to obscurity."
I am / most affectionately / and sincerely, / your Friend & Servt.
Hy. MarchantIf a convenient opportunity offers, I would request my Duty and Congratulations to the President.
